Dismissed and Memorandum Opinion filed February 14, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00087-CR

                TIMOTHY MARCUS WILLIAMS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 9
                          Harris County, Texas
                      Trial Court Cause No. 2127076

                 MEMORANDUM                     OPINION


      This is an attempted appeal of the trial court’s order dismissing the case
against appellant. In Texas, appeals in criminal cases are permitted only when they
are authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex. Crim.
App. 2011); see Tex. Code Crim. Proc. Ann. art. 44.02. Generally, a criminal
defendant may only appeal from a final judgment. See State v. Sellers, 790 S.W.2d
316, 321 n.4 (Tex. Crim. App. 1990). A “final judgment” is a “final judgment of
conviction,” which is defined in the Code of Criminal Procedure as “the written
declaration of the court signed by the trial judge and entered of record showing the
conviction or acquittal of the defendant.” Raley v. State, 441 S.W.3d 647, 650
(Tex. App.—Houston [1st Dist.] 2014, pet ref’d); Tex. Code Crim. Proc. Ann. art.
42.01, § 1. Appellant was not convicted or acquitted. The State filed a motion to
dismiss the case against him which the trial court granted.

      Because this appeal does not fall within the exceptions to the general rule
that appeal may be taken only from a final judgment of conviction, we have no
jurisdiction.

      Accordingly, the appeal is ordered dismissed for lack of jurisdiction.



                                      PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                          2